Citation Nr: 0121244	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  94-33 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 11 to August 22, 
1957.  He also served with the Washington Army National Guard 
from March to August 1956. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claims.

The case was previously before the Board in April 1997 and 
October 1999, when it was remanded for examination of the 
veteran and medical and other records.  The requested 
development has been accomplished to the extent necessary.

In February 1999, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  There is no credible supporting evidence of an in-service 
stressor.

3.  The veteran does not suffer from PTSD.

4.  An acquired psychiatric disorder did not result from 
disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
PTSD.  38 C.F.R. § 3.304(f) (2000).

2.  The veteran is not entitled to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a), 
3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose no complaints 
or findings of a psychiatric disorder, including on 
separation examination in August 1957.  He specifically 
denied having any frequent or terrifying nightmares at that 
time.  

The veteran was discharged from service because he failed to 
score 9 or higher on at least two aptitude areas of the 
required Army Classification Battery.  His service personnel 
records show that he underwent advanced individual training 
(AIT) in June 1957.  He took 4 1/2 days excessive leave between 
March and June 1957.  His military occupational specialty 
(MOS) changed on July 11, 1957, while he was with the 546th 
FA Battalion.  The service personnel records also show that 
the veteran had some problems prior to service and was 
arrested for larceny of a camera in 1953 and of an automobile 
in 1956.  He spent some time in a facility for juvenile 
offenders.

Associated with the claims folder are the veteran's Social 
Security Administration (SSA) records, showing that he 
claimed that he was disabled by mental impairment commencing 
in October 1983.  Pertinent diagnoses from 1983 forward 
included alcohol abuse, chronic depressive disorder, and a 
personality disorder.

Also of record are private treatment records of the veteran 
from Family Medicine, dated from 1987 to 1993.  He was 
diagnosed as having, and treated for, chronic depression as 
early as 1987 by Ralph M. Kunkel, M.D.

Upon VA general medical examination in November 1993, the 
veteran was diagnosed as having a history of depression.  

In November 1993, Patricia M. Johnston, M.S., of the Spokane 
Sexual Assault Center reported that she began treating the 
veteran for recurrent bouts of major depression in March 
1989, at which time the veteran was in recovery from 
alcoholism and had recently undergone surgery for cancer of 
the bladder.

In May and August 1994, the veteran stated that he suffered 
from depression after he was discharged from service and was 
treated at the Department of Rehabilitation in September 
1957.  His mother reported in June 1994 (and May 1995) that 
after the veteran was separated from service he was drinking 
heavily and had problems keeping a job and attending school 
due to his health.  She stated that he was in a very 
depressed state.  The veteran's sister, a registered nurse, 
also reported in December 1994 that the veteran's personality 
changed and that he began to drink in August 1956.  The 
veteran's student record further showed that his attendance 
was good prior to active service, but was poor from October 
to December 1958 following his separation from service.

In December 1994, Ms. Johnston reported that, according to 
the veteran, in approximately January 1957 while taking a 
shower, his platoon sergeant sexually assaulted him.  This 
resulted in heavy drinking and nightmares, and the veteran 
was absent without leave (AWOL) the day following the 
incident.  He did not report the incident because of fear of 
reprisal, shame, and embarrassment.  Ms. Johnston further 
stated that, following the veteran's separation from service, 
his symptoms of anxiety and depression worsened, and that his 
symptomatology was consistent with PTSD.  He lost 
approximately 6 jobs due to drinking.  She administered 
psychological testing in December 1994; however, because the 
veteran had difficulty understanding the item contents and 
demonstrated a somewhat random pattern of responses, the 
results were invalid.  Regardless, Ms. Johnston stated that 
the test findings correlated with her impressions of the 
veteran.  She stated that the veteran's problems originated 
from the difficulties he encountered and forced sexual abuse 
that occurred during active service.  She stated that she had 
been a therapist with the Spokane Sexual Assault Center for 
nearly 15 years and was a licensed mental health counselor.  
She was also declared as an expert witness in state courts. 

The veteran testified at a personal hearing at the RO in 
December 1994.  He stated that, following the in-service 
sexual assault, he was transferred to another platoon, and 
that this event affected him emotionally after service.  
Following the assault, there were no other attempts of 
assault by that sergeant because of the transfer.  He did not 
report the incident because he was embarrassed.  He started 
to have nightmares a day or so after the assault, and the 
nightmares continued.  He had difficulty finishing school and 
keeping jobs after service.  He was reportedly treated for 
psychiatric problems at the Washington State Division of 
Vocational Rehabilitation in 1957; however, all efforts to 
obtain these records, as well as some of his employment 
records from a lumber plant, were unsuccessful.  The veteran 
also indicated that he might have erroneously told Ms. 
Johnston that the assault occurred in January 1957, but it 
actually occurred in June 1957, during artillery training.

Upon examination by Ralph M. Kunkel, M.D., in January 1995, 
the veteran was diagnosed to have a history of chronic 
depression.  In May 1995, the veteran's pastor stated that 
the sexual trauma the veteran experienced during active 
service in 1957 could have initiated his clinical depression.  
The pastor stated that he read professional periodicals to 
improve his counseling skills and insight, although he was 
not a licensed psychiatric doctor.

In June 1995, Frank E. Bjorseth, M.D., indicated that the 
veteran had showed him a copy of a report from an M.S. in 
psychology, presumably Patricia M. Johnston, M.S., who 
expressed that the incident involving sexual fondling during 
service led to the veteran having PTSD.  Dr. Bjorseth stated 
that, judging from the sequelae of that event described by 
the veteran, i.e., going AWOL, increasing alcohol abuse, and 
increasing evidence of major depression, he had no reason to 
dispute the diagnosis.  Dr. Bjorseth reported that he treated 
the veteran for heart disease.

The veteran was examined by David Bot, M.D., in June 1995, 
who reviewed the statement from the veteran's mother and the 
report from Ms. Johnston.  The veteran stated that he went 
AWOL after being fondled by his sergeant during service and 
contemplated suicide.  He pushed the sergeant away and 
escaped.  He was afraid to report the incident.  The veteran 
stated that 90 percent of his post-service jobs ended because 
of alcoholism.  He also stopped attending community college 
because of his drinking.  He had difficulty relating to 
people, which he related to the assault by his sergeant.  Dr. 
Bot conducted a thorough interview and examination of the 
veteran.  Pertinent diagnoses included alcohol abuse in 
remission and mixed personality disorder features, which 
predisposed the veteran to symptomatology of anxiety and 
depression.  However, Dr. Bot stated that the veteran did not 
appear to have an independent affect of anxiety disorder.

The veteran was treated at Deaconess Medical Center in 1996 
for heart problems.  Additional diagnoses included 
depression.

In June 1996, Edward Stein, M.D., reported that he had 
nothing to add to the June 1995 statement from Frank E. 
Bjorseth concerning the veteran's in-service sexual assault 
and diagnosis of PTSD by Patricia M. Johnston, M.S.  It was 
noted that the veteran was still followed for depression, 
which the veteran felt was related to PTSD.

At a personal hearing at the RO in July 1996, the veteran 
testified that he was fired from a job with a lumber company 
after service in 1958 because of heart problems.  He also 
stated that he was afraid to report the in-service sexual 
assault and started drinking after service.  He did not 
recall the name of the sergeant that fondled him.  He 
received medical treatment from Dr. Stellar shortly after 
service but was unable to obtain those records.  He then 
sought treatment in 1983 and was awarded SSA benefits.

In July 1997, the veteran was afforded a VA examination by 
two psychiatrists.  The claims file was reviewed.  The 
veteran reported that he was fondled by his sergeant while 
taking a shower in the barracks in May or June 1956.  This 
was interrupted when someone came in and he was able to get 
away.  He wandered for a day and a half.  He did not report 
the event because he was afraid because he was AWOL and the 
sergeant continued to harass him.  He then requested a 
transfer.  After service, the veteran began alcohol treatment 
beginning in 1957.  He dropped out of school because of poor 
grades.  The examiner conducted a detailed mental status 
examination and psychological testing.  It was noted that the 
validity configuration suggested that great care should be 
taken in evaluating the results of the veteran's 
psychological testing because he may be acutely disturbed and 
unable to correctly complete the test, exaggerating or 
malingering, have limited comprehension, or not be 
cooperating.  The examiner concluded that the veteran had 
some symptoms of PTSD but did not fulfill the full criteria 
for a diagnosis of PTSD.  Pertinent diagnoses included 
alcohol dependence, in remission; dysthymia; and a 
personality disorder.

In August 1998, Patricia M. Johnston reported that she had 
been treating the veteran for psychiatric symptomatology on a 
bi-monthly basis since 1989.  She noted the veteran's in-
service history and stated that he had PTSD.  Ms. Johnston's 
actual treatment records of the veteran from Lutheran Social 
Services, dated from 1989 to 2000, are also associated with 
the claims folder and show diagnoses only of recurrent major 
depression, both before and after the letters reporting PTSD.  
During intake in 1989, Ms. Johnston stated that most of the 
veteran's emotional problems stemmed from money mismanagement 
and/or low income.  

In February 1999, the veteran testified at a personal hearing 
before the Board.  He provided the name of the sergeant who 
reportedly assaulted him.  He also stated that this sergeant 
threatened to kill him if he told anyone what had happened, 
but did not make any additional passes.

The veteran's VA treatment records dated from 1997 to 2001 
disclose that he was diagnosed as having depression and a 
dysthymic disorder.  In March 1997, he stated that his 
depression started in 1957 following the sexual assault.  He 
stated that the sergeant who sexually assaulted him also 
attempted to kill him at least two times.  Things were better 
after he was transferred to another platoon, but he started 
drinking.  In June 1999, a psychologist diagnosed the veteran 
as having "partial" PTSD.

In a December 1999 statement, the veteran stated that the in-
service sexual assault occurred in April or May 1956.

In March 2001, the veteran was afforded a VA examination by a 
psychologist.  The examiner exhaustively reviewed the claims 
file and interviewed the veteran for 75 minutes.  The veteran 
recounted the in-service sexual assault for the examiner.  He 
stated that he was able to escape from his sergeant when 
someone else came into the shower room.  After the incident, 
he was reportedly threatened by the sergeant and was given 
additional duties.  Psychological testing was conducted; 
however, the examiner reported that the test results most 
probably involved considerable distortion and exaggeration 
and were unlikely to be accurate.  The examiner concluded 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  Pertinent diagnoses included a dysthymic disorder, 
alcohol dependence in remission, and dependent, avoidant, and 
passive-aggressive traits.  


II.  Legal analysis

A.  Duty to assist

VA has a duty to assist in the development of facts relating 
to these claims.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  VA's 
duties have been fulfilled.  

There is no issue as to substantial completeness of the 
application.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5102).  The veteran was notified of the information 
and evidence required to substantiate his claims by means of 
the discussions in the rating decisions, prior Board remands, 
statement of the case, and supplemental statements of the 
case, which provided him notice of applicable regulations and 
the reasons and bases for the denial, as well as at the time 
of his personal hearings and in numerous letters from the RO.  
See Letters from the RO to the veteran dated June 3, 1997; 
December 7, 1999; December 9, 1999; May 15, 2000; August 30, 
2000; and March 20, 2001.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097 (2000) (to be codified as amended at 38 
U.S.C. § 5103).  In addition to providing notice of 
information and evidence needed to substantiate his claim and 
informing him of what evidence or information the veteran 
needed to supply and what evidence or information the RO 
would attempt to obtain, the letters from the RO complied 
with the remand instructions of the Board.  The RO told the 
veteran what information or evidence it needed and followed 
up when necessary to let the veteran know what it lacked.

The RO also requested the veteran's service medical and 
service personnel records from the National Personnel Records 
Center, and obtained his VA and available private treatment 
records.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
Additionally, the veteran was provided VA psychiatric 
examinations in 1997 and 2001.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(d)).  No further assistance to the 
veteran is required to comply with the duty to assist.

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  The RO as 
complied with the previous remand instructions.  Further 
development and further expending of VA's resources is not 
warranted.  


B.  Application of law to the facts

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

In addition, service connection for a psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000). 

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (2000).

The veteran does not claim that his stressor is related to 
his having engaged in combat with the enemy and he has not 
received combat citations, badges, or other decorations 
indicative of combat engagement.  Thus, there are not 
"recognized military citations or other supportive 
evidence" that the veteran actually engaged in combat.  West 
v. Brown, 7 Vet. App. 70, 76 (1994) (emphasis added).  The 
Board finds, therefore, that the veteran is not a veteran of 
combat.

Accordingly, under 38 C.F.R. § 3.304(f) (2000), the 
occurrence of claimed stressors not related to combat must be 
supported by credible evidence.  Although there is 
considerable testimonial evidence from the veteran as to the 
in-service stressor, the Board finds it lacking in 
consistency and credibility.  Taken in total, for the reasons 
discussed below, the evidence is incredible.  

The contemporaneous service records do not support the 
veteran's allegations of in-service sexual assault.  Despite 
his post-service allegations that he had nightmares a day or 
so after the incident, he specifically denied having a 
history of nightmares on separation examination in August 
1957.  The evidence of his service does reflect that he had 
problems because of low aptitude.  While the evidence of his 
change of MOS and excessive leave, as well as alcoholism 
after service, might otherwise lend credibility to his report 
of in-service sexual assault, it is of insufficient weight to 
overcome the inconsistency and lack of credibility of his 
statements taken in the context that he himself has provided.  

For example, the veteran has offered inconsistent information 
concerning the date of the sexual assault.  He reported that 
the assault occurred in 1956 and January 1957, which was 
prior to his service, as well as in June 1957 during AIT.  
These inconsistencies also place the statements of the 
veteran's sister into question, who stated that she observed 
changes in the veteran's behavior in August 1956, prior to 
his active service.  The veteran's mother indicated that she 
observed negative changes in the veteran's personality after 
service; however, his service personnel records show that he 
had some behavioral problems prior to service and was 
arrested for larceny of a camera in 1953 and of an automobile 
in 1956.  He spent some time in 1956 in a facility for 
juvenile offenders.  Thus, the Board finds that these 
representations cannot be accorded any probative value and 
they do not constitute "credible supporting evidence" for 
the alleged inservice episode of sexual assault.  

Additionally, at first the veteran stated that that he pushed 
the sergeant away during the sexual assault and was able to 
escape, but later indicated that the assault was interrupted 
by another person and he was able to get away.  He also 
initially reported that the sergeant made no other attempts 
to assault him after the initial incident, but subsequently 
stated that this sergeant attempted to kill him two times 
after the incident.  Finally, he reported that he had 
problems with employment and school after service because of 
the assault, but also indicated that he lost his post-service 
job(s) because of heart disease.  Because of these 
inconsistencies, the Board finds that the probative value of 
the veteran's allegations is compromised.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony). 

The RO requested that the veteran provide the full names of 
the sergeant who assaulted him and the person who witnessed 
the event, as well as other potential sources of verification 
of his claimed in-service stressor.  He was advised that the 
RO needed this information in order to help him attempt to 
locate these individuals who might corroborate his stressor.  
See Letter from the RO to the veteran, dated December 9, 
1999.  He was reminded of the importance of this information 
in a letter in May 2000.  However, he provided no such 
information.  While VA has a duty to assist the appellant in 
the development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The veteran has been diagnosed as having PTSD by Patricia 
Johnston, M.S. and as having partial PTSD by a VA 
psychologist in June 1999.  However, the veteran provided a 
history to these examiners of having experienced a stressful 
event in service, the details of which, as noted above, were 
not confirmed.  The Board is not obligated to grant service 
connection for PTSD solely because the record contains a 
diagnosis of PTSD.  See Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The diagnoses of PTSD in this case were 
predicated on the veteran's history of a stressor which has 
not been verified or corroborated, either by service records 
or other supportive evidence, such as credible lay statements 
from other witnesses.  The Board is not required to accept a 
veteran's uncorroborated account of his military experiences 
or the opinions of psychiatrists and psychologists that are 
based on such an uncorroborated history provided by the 
veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Regardless, the medical evidence reflecting that the veteran 
does not have PTSD is more probative than the statements from 
Patricia Johnston, M.S. and the VA psychologist in June 1999 
showing a diagnosis of PTSD and/or partial PTSD.  While Dr. 
Bjorseth stated that he had no reason to dispute the 
diagnosis rendered by Ms. Johnston, there is no evidence that 
he conducted a psychiatric examination of the veteran, and it 
appears that he only treated the veteran for heart disease.  
Two VA psychiatrists in July 1997 and a VA psychologist in 
March 2001, based upon review of the claims folder, detailed 
examination of the veteran, and consideration of the findings 
of other mental health professionals, determined that the 
veteran did not have PTSD.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  In addition, Dr. Bot, after thorough 
examination of the veteran and review of Ms. Johnston's 
report, did not diagnose the veteran as having PTSD.  The two 
VA psychiatrists and Dr. Bot are medical doctors and are 
better qualified to address the diagnosis of the veteran's 
psychiatric disorder than Ms. Johnston, a mental health 
counselor, and the VA psychologist.  Their opinions were 
definitive and based on review of the entire claims file with 
detailed rationale, and are found to be persuasive when 
considered with the rest of the evidence of record.  
Furthermore, Ms. Johnston's actual treatment records, dated 
both prior to and after her letters stating that the veteran 
had PTSD, show diagnoses of only recurrent major depression.  
Indeed, her treatment records of the veteran contain 
information which contradicts her written opinions that the 
veteran has PTSD as a result of sexual assault, as in 1989 
she stated that the veteran's emotional problems were related 
to financial problems.  

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  The probative and relevant 
evidence of record forms a medical consensus that the veteran 
does not have PTSD.  Any contentions by the veteran that he 
has PTSD are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Neither Ms. Johnston 
nor the June 1999 VA psychologist reviewed the claims file. 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99(2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102 (2000). 

With respect to an acquired psychiatric disorder other than 
PTSD, the veteran has been diagnosed as having a personality 
disorder, dysthymia, and depression.  Personality disorders 
are not diseases or injuries within the meaning of applicable 
law.  38 C.F.R. §§ 3.303(c), 4.9 (2000).  There is no 
competent evidence of record which connects the veteran's 
dysthymia or major depression to his active duty.  There are 
no medical opinions contained in any of the veteran's post-
service medical records relating dysthymia or major 
depression to his military service, and the veteran's and his 
pastor's statements are not competent in this regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
pastor reported that he read professional periodicals and 
that the in-service sexual assault could have initiated the 
veteran's depression.  The pastor is not a trained medical 
professional, and to the extent that he is attempting to 
extrapolate from the periodicals that the alleged sexual 
assault led to depression, such extrapolation would 
constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  The Board need not obtain a 
medical opinion on this matter because, as discussed above, 
the veteran's history of an in-service sexual assault is not 
found to be credible.  There is no reasonable possibility 
that a medical opinion would aid him in substantiating his 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

While the veteran's sister, who is a registered nurse, stated 
that she observed a change in the veteran's behavior in 
August 1956, she did not diagnose the veteran as having any 
psychiatric disorder at that time.  Regardless, August 1956 
was prior to his active service.  

Likewise, for the reasons and bases provided above, the 
evidence preponderates against the claim for service 
connection for a acquired psychiatric disorder (other than 
PTSD).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
See VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102 (2000). 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an acquired psychiatric disorder (other than 
PTSD) is denied. 



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



